Citation Nr: 1015734	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-26 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for pyterygium, right 
eye.  

3.  Entitlement to service connection for pinguecula, left 
eye.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1978 to 
October 1986.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Roanoke, Virginia 
Department of Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review, the Board finds that further RO action is 
needed on the claims for service connection for hypertension, 
right eye pyterygium and left eye pinguecula.   

The Veteran's service treatment records reflect elevated 
blood pressure readings in June 1983, November 1983, December 
1984, April 1985, October 1985, February 1986, and October 
1986.  A Naval Reserve medical examination from October 1987 
shows elevated blood pressure.  Post-service, there are 
elevated blood pressure readings in VA treatment records from 
February 1988.  A VA treatment record from 1994 notes that 
the Veteran had a history of hypertension and diagnosed the 
Veteran with hypertension.  An undated Summary of Care 
document from her Naval Reserve records indicated that the 
Veteran suffered from hypertension since January 1996.  Her 
current treatment records show a diagnosis of hypertension.  

The Veteran contends that she suffered from eye problems in 
service and that those problems and participation in eye 
experiments in service led to her current eye disorders.  The 
Veteran's service treatment records show the Veteran was seen 
for various eye problems a number of times in service.  In 
addition, there is documentation in both her service 
treatment records and a service personnel record that she was 
a human test subject for eye experiments for the Biomedical 
Support Group.  The Veteran contends that one of the 
experiments that she was involved in was the testing of night 
vision goggle for Navy pilots.  She contends her eyes were 
dilated and she was placed on a rooftop to stare at the sun 
for long hours.  The Veteran has indicated that she now 
suffers from sensitivity to light, has poor night vision and 
has had 2 cornea surgeries to repair her right pterygium.  
She also continues to suffer from left eye pinguecula.  
Current treatment records document these conditions.  

The Veteran has not been afforded an examination in 
conjunction with her claim for service connection for 
hypertension, pyterygium, right eye and pinguecula, left eye.  
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not diagnosed with hypertension, right 
eye pyterygium right eye or left eye pinguecula while in 
service, "the fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991).  In regards to the Veteran's hypertension, her 
service treatment records document elevated blood pressure 
readings during service and within a year of discharge from 
active duty.  The Veteran is currently diagnosed with 
hypertension.  The Veteran's service treatment and service 
personnel records also show that the Veteran suffered from 
eye problems and participated in eye experiments as a human 
test subject.  The Veteran is currently suffering from right 
eye pyterygium and left eye pinguecula, and attributes these 
problems to the eye experiments that she underwent.  The 
threshold for finding a link between current disability and 
service for the purposes of providing an examination and 
opinion is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  Therefore, given the 
above evidence and the Veteran's current diagnoses of 
hypertension, right eye pyterygium and left eye pinguecula, 
the Board finds that the Veteran should be afforded a VA 
medical examination with a nexus opinion to determine whether 
her hypertension, right eye pyterygium and left eye 
pinguecula are related to her military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of her hypertension.  Her claims 
file should be available to the examiner 
and reviewed in conjunction with the 
examination.  

a)  After reviewing the claims file and 
examining the Veteran the examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(meaning at least 50 percent probable) 
that the Veteran's hypertension had its 
onset in service or within one year 
thereafter, or is otherwise related to 
service?  The examiner should address 
the elevated blood pressure readings in 
service.  A complete rationale should 
be given for all opinions and 
conclusions and the examination report 
should include discussion of the 
Veteran's documented medical history 
and assertions.

2.  The Veteran should be scheduled for a 
VA eye examination (of both eyes) to 
ascertain the nature and etiology of any 
eye disabilities, to include pterygium of 
the right eye and pinguecula of the left 
eye.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

a)  After reviewing the claims file and 
examining the Veteran the examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(meaning at least 50 percent probable) 
any diagnosed eye disability is 
causally related to her active duty 
service or any incident therein, to 
include her documented eye problems in 
service and participant as a human test 
subject in eye experiments?  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
the report and the Veteran's 
contentions and assertions should be 
addressed.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and her representative.  
After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

